ORDER
A majority of the Judges of this Court in regular service have voted for rehearing of this case en banc. Sixth Circuit Rule 35(a) provides as follows:
“The effect of the granting of a hearing en banc shall be to vacate the previous opinion and judgment of this court, to stay the mandate and to restore the case on the docket sheet as a pending appeal.”
Accordingly, it is ORDERED, that the previous decision and judgment of this court is vacated, the mandate is stayed and this case is restored to the docket as a pending appeal.
*556It is FURTHER ORDERED that the appellant file a supplemental brief not later than Tuesday, October 10, 2000 and the appellees file a supplemental brief not later than Tuesday, November 7, 2000.
The Clerk will schedule this case for oral argument as directed by the court.